Citation Nr: 0843880	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-20 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for right wrist 
disability.

2.  Entitlement to service connection for left wrist 
disability.

3.  Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1997 to 
January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2006.  A statement of the case was issued in October 
2006, and a substantive appeal was received in July 2007.  
The veteran appeared at an August 2008 video conference 
hearing.  A transcript is of record.    

Additional evidence with a written waiver of preliminary RO 
review were both received in September 2008.

Although the appeal also originally included the issues of 
service connection for headaches, thoracic spine, and 
cervical spine, these benefits were granted by rating 
decisions in February 2008 (headaches) and July 2008 
(thoracic spine and cervical spine) and are therefore no 
longer in appellate status.  In addition, although the 
veteran's notice of disagreement also initiated an appeal 
regarding entitlement to service connection for ingrown 
toenails, the veteran did not perfect appeal for this issue. 
	


FINDINGS OF FACT

1.  There is no current medical diagnosis of chronic right 
wrist disability.

2.  There is no current medical diagnosis of chronic left 
wrist disability.

3.  There is no current medical diagnosis of chronic right 
shoulder disability separate and apart from that already 
service-connected as "thoracic spine disorder with mild 
degenerative disc disease and osteoarthritis with associated 
right shoulder pain due to parascapular syndrome;" there is 
no limitation of motion of the right shoulder.


CONCLUSIONS OF LAW

1.  Right wrist disability was not incurred in or aggravated 
by service.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Left wrist disability was not incurred in or aggravated 
by service.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  Right shoulder disability (separate and apart from 
shoulder pain associated with the veteran's already service-
connected thoracic spine disability) was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  



The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2006 and March 2006.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in March 
2008, subsequent to the July 2006 adjudication.  The Board 
notes that the March 2006 and March 2008 notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.
  
While the March 2008 notice was not provided prior to the 
July 2006 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in a February 2008 and 
July 2008 supplemental statements of the case, following the 
provision of notice.  The veteran and his representative have 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained service, VA and private treatment records; 
assisted the veteran in obtaining evidence; afforded the 
veteran VA examinations in May 2006 and January 2008; and 
afforded the veteran the opportunity to give testimony at an 
August 2008 Board video conference hearing.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

The issues before the Board involve claims of entitlement to 
service connection for right wrist, left wrist, and right 
shoulder disabilities.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Wrists

On VA examination in January 2008, the veteran reported 
gradual onset of bilateral wrist disabilities in 2000, but 
denied that he sought treatment in service.  The Board notes 
that service treatment records are silent for complaints of, 
diagnoses of, or treatments for bilateral wrists 
disabilities.  On Dental Health Questionnaires from January 
1998 to October 2005, the veteran continually denied, by 
checking the appropriate box, having a past and current 
medical history of painful joints.  Reports of medical 
examinations from March 1997 and March 2002 show that the 
veteran's upper extremities were clinically evaluated as 
normal.  On a March 1997 report of medical history, the 
veteran checked the appropriate box to deny swollen or 
painful joints, and he did not indicate that he had any wrist 
disabilities.  In a March 2002 report of medical history, the 
veteran marked the appropriate circle to deny painful wrist.  
On a February 2005 report of medical assessment, the veteran 
did not indicate any wrist disabilities.  When asked if he 
intended to seek VA disability benefits, the veteran marked 
the appropriate box to respond "yes" and noted that he 
would seek disability benefits for back and ankle pain.  The 
Board notes that wrist disabilities were not mentioned.  In 
an August 2005 report of medical history, the veteran marked 
the appropriate circle to indicate that he had a past/current 
history of painful shoulder, elbow, or wrist.  However, upon 
clarification, he noted that he had pain in the right 
shoulder and mid back over the last 7 years.  Again, no wrist 
disabilities were indicated.  

The Board acknowledges the February 1999 service treatment 
record submitted by the veteran in September 2008.  However, 
the service treatment record only showed treatment for his 
right hand and did not specifically state that the veteran 
was treated for his right wrist. 

Post service treatment records from a VA examination show 
that he was first seen for bilateral wrist pain in May 2006.  
However, x-ray findings from the May 2006 VA examination 
revealed anatomic alignment of the carpal bones without 
evidence of acute fractures, soft tissue calcifications, bony 
erosions or other bony abnormalities.  

In addition, when the veteran was afforded a VA examination 
in January 2008, it was noted that the veteran had full range 
of motion, strength and functioning.  Observed was that there 
were no objective indications of pain, fatigue, weakness, 
lack of endurance or incoordination that further limited the 
range of motion or function after repetitive use.  The VA 
examiner concluded that there was no evidence of bilateral 
wrist disability and that further testing was not necessary.  
It was noted that no diagnosis was possible.  

Therefore, based on the competent medical evidence of record, 
the Board must conclude that the veteran does not have 
bilateral wrist disabilities.  The Court has indicated that 
in the absence of proof of a present disability, there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

The Board acknowledges the veteran's assertions that he has 
wrist disabilities related to service.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
right and left wrist disabilities.  As the preponderance of 
the evidence weighs against the claims, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

II.  Right Shoulder

In dental health questionnaires from January 1998 to October 
2005, the veteran marked the appropriate box to deny painful 
joints.  Reports of medical examinations from March 1997 and 
March 2002 show that the veteran's upper extremities were 
clinically evaluated as normal.  Various service treatment 
records from January 2000 to September 2005, however, show 
treatment for right shoulder pain.  When asked on a February 
2005 report of medical assessment if he intended to seek VA 
disability benefits, the veteran answered that he would seek 
disability benefits for back and ankle pain, but did not 
mention right shoulder pain.  On reports of medical history 
from March 1997 and March 2002, the veteran marked the 
appropriate response to deny painful or "trick" shoulder.  
However, on an August 2005 report of medical history, the 
veteran marked the appropriate response to indicate a 
past/current medical history of painful shoulder, elbow or 
wrist.  The veteran clarified that he had right shoulder pain 
over the last seven years.    

When the veteran was afforded a VA examination in January 
2008, it was noted that there was full range of motion, 
strength and functioning.  The VA examiner stated that no 
further testing was deemed necessary and no diagnosis was 
possible.  

When a VA examiner reviewed the veteran's claims file in June 
2008, it was noted that the veteran's current diagnosis of 
mild degenerative disc disease and osteoarthritis of the 
thoracic spine are at least as likely as not related to the 
heavy repetitive mechanical use the veteran experienced 
during service and is the likely etiology of the veteran's 
complaints of upper back and right shoulder pain.  The VA 
examiner continued that there is no clinical or diagnostic 
evidence which identifies the etiology of subjective reports 
of right arm pain/paresthesias, and therefore, no diagnosis 
was possible for these complaints at the time.  

The only competent evidence of record which provides a link 
between the veteran's active duty service and right shoulder 
disability is included in an April 2008 letter from Brett 
Bender, MD, who states the veteran is experiencing symptom of 
severe mechanical upper back pain with severe right 
parascapular pain, associated with right arm pain and 
paresthesias.  Dr. Bender said that he reviewed past medical 
records, which support that the symptoms began and were 
treated while he was in service.  

In contrast, the VA medical opinions from May 2006, January 
2008 and June 2008 were based on examinations of the veteran 
and reviews of the veteran's claims file.  Therefore, the 
Board affords considerably more weight to the May 2006, 
January 2008 and June 2008 VA medical opinions.  Among the 
factors for assessing the probative value of a medical 
opinion are the examiner's access to the claims file, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  It appears that Dr. Bender's 
review was limited to past treatment records of when the 
veteran sought treatment from Dr. Bender.     



As the veteran's representative indicated at the August 2008 
video conference hearing, the veteran believes that his right 
shoulder pain should be rated separately from the back.  The 
Board acknowledges that in July 2008, the RO granted service 
connection for thoracic spine disorder with mild degenerative 
disc disease and osteoarthritis, with associated right 
shoulder pain due to parascapular syndrome.  The veteran's 
representative referenced March 2008 private treatment 
records from St. Patrick Hospital and Health Sciences in 
which chronic severe mechanical upper back pain with severe 
right parascapular syndrome-dysfunction, associated right arm 
pain and paresthesias was diagnosed.  However, as noted 
above, a June 2008 review of his claims file by a VA examiner 
revealed that his right shoulder pain is due to mild 
degenerative disc disease and osteoarthritis of the thoracic 
spine.  The Board additionally notes that the United States 
Court of Appeals for Veterans Claims (Court) holding that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

VA has already conceded that the veteran has right shoulder 
pain associated with the service-connected thoracic spine 
disability.  However, the January 2008 VA examination showed 
full range of motion, strength and functioning.  Under these 
circumstances, the Board is unable to conclude that a 
separate rating for right shoulder disability is warranted.  
Again, the right shoulder pain is already service-connected 
in association with the thoracic spine disability.  There 
does not appear to be a separately ratable right shoulder 
disability. 

The Board sympathizes with the veteran and understands fully 
his contentions.  However, based on the competent medical 
evidence of record, the Board must conclude that the veteran 
does not have right shoulder disability separate from the 
already service-connected pain associated with the thoracic 
spine disability.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for right shoulder disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).  


ORDER

The appeal is denied as to all issues.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


